Case 2:20-cv-00030-JRG Document 218 Filed 02/23/21 Page 1 of 2 PageID #: 16929




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 HUAWEI TECHNOLOGIES CO. LTD.,                     §
                                                   §
                    Plaintiff,                     §
                                                   §
 v.                                                §
                                                   §   CIVIL ACTION NO. 2:20-CV-00030-JRG
                                                   §
 VERIZON COMMUNICATIONS, INC.,                     §
 VERIZON BUSINESS NETWORK                          §
 SERVICES, INC., VERIZON ENTERPRISE                §
 SOLUTIONS, LLC, CELLCO                            §
 PARTNERSHIP D/B/A VERIZON                         §
 WIRELESS, INC., VERIZON DATA                      §
 SERVICES LLC, VERIZON BUSINESS                    §
 GLOBAL LLC, VERIZON SERVICES                      §
 CORP.                                             §
              Defendants.                          §
 ___________________________________               §
                                                   §
                                                   §
 VERIZON BUSINESS NETWORK                          §
 SERVICES, INC., CELLCO PARTNERSHIP                §
 D/B/A VERIZON WIRELESS, VERIZON                   §
 DATA SERVICES LLC, VERIZON                        §
 BUSINESS GLOBAL LLC, VERIZON                      §
 SERVICES CORP., AND VERIZON                       §
 PATENT AND LICENSING INC.                         §
                                                   §
            Counterclaim-Plaintiffs,               §
 v.                                                §
                                                   §
 HUAWEI TECHNOLOGIES CO. LTD.,                     §
 HUAWEI TECHNOLOGIES USA, INC.,                    §
 AND FUTUREWEI TECHNOLOGIES INC.                   §
                                                   §
          Counterclaim-Defendants.                 §

                                             ORDER

       Before the Court is the Joint Notice Regarding Dkt. 183 (the “Joint Notice”). (Dkt.

No. 217). In the Joint Notice, the parties request an extension of time to negotiate the issues still
Case 2:20-cv-00030-JRG Document 218 Filed 02/23/21 Page 2 of 2 PageID #: 16930




pending in Dkt. No. 183 to February 24, 2021, and an extension of the deadline for Huawei to
   .
respond to Verizon’s Motion to Compel (Dkt. No. 183) to February 26, 2021.

       Having considered the requests in the Joint Notice, the Court finds that they should be and

hereby are GRANTED. Accordingly, the deadline for the parties to negotiate the remaining issues

in Verizon’s Motion to Compel (Dkt. No. 183) is extended to February 24, 2021, and the deadline

for Huawei to respond to Verizon’s Motion to Compel (Dkt. No. 183) is extended to

February 26, 2021.

     So ORDERED and SIGNED this 22nd day of February, 2021.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE




                                                2
